DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Compound 95050 in the reply filed on 01/24/2020 is acknowledged.
Claims 7, 26, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2020. 
Response to Amendment
The Amendment filed on 03/09/2021 has been entered. Claims 1-2, 7-9, 16, 18-30, and 32 remain pending in the application with claims 7, 26, 28, and 30 withdrawn from further consideration as drawn to a non-elected species. 
Applicant’s terminal disclaimer over application 16/211,332 filed and received 03/09/2021 has overcome the outstanding provisional non-statutory double patenting rejections previously set forth in the Non-Final Office Action mailed on 04/22/2020.  
Applicant’s amendments to the claims have overcome the statutory double patenting rejections as previously set forth in the Non-Final Office Action mailed on 04/22/2020.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 16, 18-25, 27, 29, and 32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 16 and 21 recite the broad recitation “each…RC is independently selected from the group consisting of hydrogen, deuterium, halide…”, and the claim also recites “each RC is independently H or aryl” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2, 8-9, 18-20, 22-25, 27, 29, and 32 depend from claims 1, 16 or 21 and are therefore rejected for the same reasons. 

Claim 2 recites the limitation "RB1… is independently selected from the group consisting of…" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The group RB1 is not present in the compound of claim 1. For the purpose of examination the claim will be interpreted to limit the group RB’. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-2, 8-9, 16, 18, 21-25, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 1-2, 8-9, 23-25, 27-29, and 32, Li teaches a compound of the formula IIB [0099] as shown below for example a compound of formula II2 as shown below for as an organic light emitting material [0020] [0104]


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


for example, wherein in the formula II2, X is N [0106], R1 is an alkyl group [0107] (e.g. t-butyl [0041]),  A is O [0100] [0090], V1 to V3 are each C, V4 is N [0091], 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
 [0146], the R1 is a substituted alkyl (e.g. methyl substituted by deuterium) or a combination of deuterium and methyl [0148] [0041], L2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
 [0166], L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
 [0171], L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. 
Li discloses the compound of formula II2 that encompasses the presently claimed compound of formula I, including wherein in the formula II2, X is N, R1 is an alkyl group (e.g. t-butyl),  A is O, V1 to V3 are each C, V4 is N, 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a structure of 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
, the R1 is a substituted alkyl (e.g. methyl substituted by deuterium) or a combination of deuterium and 2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
, L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
, L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein L1 is O, RA is an alkyl group that is a t-butyl group, RB is hydrogen, RB’ is hydrogen, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring and wherein RA is present and is an alkyl. 
For Claim 2: Reads on wherein RA is an alkyl group that is a t-butyl group, RB is hydrogen, RB’ is hydrogen, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring and wherein RA is present and is an alkyl. 
For Claim 8: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring. 
For Claim 9: Reads on wherein L1 is an oxygen atom.
For Claim 23: Reads on a formulation. 
For Claim 24-25: Reads on wherein RD substituents are joined to form a benzo ring which is not further substituted.
For Claim 27: Reads on wherein each RC is H. 
For claim 29: Reads on wherein R is deuterated alkyl.
For Claim 32: Reads on the elected species compound 95050.

In reference to claim 16 and 18, Li teaches the compound as described above for claim 1 and further teaches that it is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

Li does not disclose an example of a device comprising this specific material but generally teaches that this material is used for this purpose as pointed to above.

Given that Li discloses the device structure that encompasses the presently claimed device, including comprising an anode, a cathode and a light emitting layer including the material pointed to for claim 1 and a host material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
 
In reference to claim 21-22, Li teaches the device as described above in claim 16 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  



Given that Li discloses the device that encompasses the presently claimed consumer product, including wherein the device is a flat panel display, illumination or backlight, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device application, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 16 above and further in view of Zeng et al (US 201300269609) (Zeng).

In reference to claims 19-20, Li teaches the device as described above for claim 16 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image8.png
    191
    299
    media_image8.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 

With respect to the outstanding rejections under 35 USC 103 of the claims in view of Li, Applicant argues that the instantly claimed compounds are not obvious over Li because Li does not exemplify a compound that has each of the claimed features. Applicant points to materials from the prior art (Li) that are among closer exemplary compounds of Li to the instantly claimed materials (see pages 2-3 of the remarks filed 03/09/2021). After pointing to these materials, Applicant argues that the selection of the elected species would be non-obvious. This argument has been fully considered but not found convincing for at least the following reasons. The 

Applicant argues that the instantly claimed compounds give rise to unexpected results. As support, Applicant points to results that are listed in the arguments. Applicant further points to a declaration under 37 CFR 1.132 that has not been received. These results are initially not convincing as the data are not included in the form of a declaration under 37 CFR 1.132. However, the data will be addressed for the purpose of compact prosecution.

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in FWHM, the specification has provided no information that would allow the analysis of the statistical significance of the results. Further experimental details may be present in the declaration that is referenced but has not been submitted, but it is not possible to determine that without seeing the declaration. 

Second, Applicant argues that the deuteration of the ligand would not affect the spectral shape but has provided no evidence to that fact. The comparisons presented are not ideal as they include a combination of claimed and unclaimed features differentiating ‘inventive’ and ‘comparative’ compounds and do not only differ by claimed features. 
Third, the data is in disagreement with the data presented in the instant specification. Again without seeing the declaration in full, this discrepancy cannot be fully understood. However, Table 2 of the instant specification lists a much larger FWHM for compound 95050 of 40 nm (see instant spec page 72) than what is presented in the remarks (19 nm) and also lists a different emission wavelength. 
Fourth, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, only two materials are demonstrated to have such an effect, and the affect is tied to specific combinations of substituents and ligands. In contrast, the instant claims allow for numerous combinations of materials that would not, given the differences observed from a single substituent change, be expected to lead to similar results. For example, claim 1 allows for the group L1 to be a direct 1 is O. The selection of groups other than O or combinations of them would result in significant changes to the molecular geometry and electronic structure of the ligands claimed and would not be expected to follow similar trends. The compound involves several such groups each of which could be varied in ways that would be expected to impart similar changes on the emission spectrum based on the results presented. That is, if changing one group from H to t-butyl results in a significant change in the emission characteristics, why would the skilled artisan expect that any other hydrogen of the same ring could be changed to essentially any other group with no effect? These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Li, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786